ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-05-12_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)


                                ORDER OF 12 MAY 2017




                                    2017
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                             ORDONNANCE DU 12 MAI 2017




4 CIJ1122.indb 1                                              15/03/18 11:52

                              Oﬃcial citation:
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
          (Ukraine v. Russian Federation), Order of 12 May 2017,
                        I.C.J. Reports 2017, p. 228




                         Mode oﬃciel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
      (Ukraine c. Fédération de Russie), ordonnance du 12 mai 2017,
                         C.I.J. Recueil 2017, p. 228




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157320-6
                                              No de vente:   1122

                                                     12 MAY 2017

                                                          ORDER




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE ­DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                     12 MAI 2017

                                                   ORDONNANCE




4 CIJ1122.indb 3                                                   15/03/18 11:52

               228




                              INTERNATIONAL COURT OF JUSTICE


   2017
                                               YEAR 2017
 12 May
General List                                   12 May 2017
 No. 166

                 APPLICATION OF THE INTERNATIONAL
                  CONVENTION FOR THE SUPPRESSION
                   OF THE FINANCING OF TERRORISM
               AND OF THE INTERNATIONAL CONVENTION
                  ON THE ELIMINATION OF ALL FORMS
                      OF RACIAL DISCRIMINATION
                               (UKRAINE v. RUSSIAN FEDERATION)




                                                 ORDER


                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to
               Articles 44 and 45, paragraph 1, of the Rules of Court,
                  Having regard to the Application ﬁled in the Registry of the Court on
               16 January 2017, whereby Ukraine instituted proceedings against the
               Russian Federation for alleged violations of the International Conven-
               tion for the Suppression of the Financing of Terrorism of 9 December 1999
               and the International Convention on the Elimination of All Forms of
               Racial Discrimination of 21 December 1965,
                  Having regard to the request for the indication of provisional measures
               submitted by Ukraine on 16 January 2017 and to the Order by which the
               Court indicated provisional measures on 19 April 2017;
                  Whereas, at a meeting held by the President of the Court with the
               Agents of the Parties on 12 May 2017, pursuant to Article 31 of the Rules
               of Court, the Agent of Ukraine requested a period of 12 months for the
               preparation of her Government’s Memorial; and whereas the Agent of
               the Russian Federation indicated that a period of 14 months from the

               4

229         application of the icsft and cerd (ord. 12 V 17)

ﬁling of the Memorial would be necessary for the preparation of his
Government’s Counter-Memorial;
    Taking into account the views of the Parties,
    Fixes the following time-limits for the ﬁling of the written pleadings:

    12 June 2018 for the Memorial of Ukraine;
    12 July 2019 for the Counter-Memorial of the Russian Federation; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of May, two thousand and
seventeen, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of Ukraine and
the Government of the Russian Federation, respectively.

                                             (Signed) Ronny Abraham,
                                                         President.
                                            (Signed) Philippe Couvreur,
                                                          Registrar.




5

PRINTED IN FRANCE



                    ISSN 0074-4441
                    ISBN 978-92-1-157320-6

